Case 8:20-cv-01973-JLS-DFM Document 48 Filed 04/16/21 Page 1 of 6 Page ID #:1465



   1   GARCIA RAINEY BLANK & BOWERBANK LLP
           A LIMITED LIABILITY PARTNERSHIP
   2   NORMA V. GARCIA, Cal. Bar No. 223512
       ngarciaguillen@garciarainey.com
   3   JEFFREY M. BLANK, Cal. Bar No. 217522
       jblank@garciarainey.com
   4   HUGO A. LOPEZ, Cal. Bar No. 315846
       hlopez@garciarainey.com
   5   695 Town Center Drive, Suite 700
       Costa Mesa, CA 92626
   6   Telephone: (714) 382-7000
       Facsimile: (714) 784-0031
   7
       Attorneys for Plaintiffs
   8   Clifford A. Rosen, MD and Ronald A. Christensen, MD.
   9
                               UNITED STATES DISTRICT COURT
  10
                             CENTRAL DISTRICT OF CALIFORNIA
  11
  12
       CLIFFORD A. ROSEN, an individual;        Case No.: 8:20-cv-01973-JLS-DFM
  13   RONALD A. CHRISTENSEN, an
       individual
  14                                             PLAINTIFFS CLIFFORD A. ROSEN
                          Plaintiffs,            AND RONALD A. CHRISTENSEN’S
  15               vs.                           NOTICE OF APPLICATION FOR
       URBAN COMMONS, LLC, a Delaware            RIGHT TO ATTACH ORDER,
  16   Limited Liability Company; URBAN          ORDER FOR ISSUANCE OF WRIT
       COMMONS 6TH AVE SEATTLE, LLC, a           OF ATTACHMENT; AND REQUEST
  17   Delaware Limited Liability Company;       FOR AN ORDER PERMITTING
  18
       URBAN COMMONS BATTERY PARK,               EXPEDITED DISCOVERY
       LLC, a Delaware Limited Liability
  19   Company; CHICAGO ANALYTIC
       TRADING COMPANY, LLC, d/b/a               Date:      May 14, 2021
  20   LITTLERIVER CAPITAL, LLC, a               Courtroom: 6B, 6th Floor
       Delaware Limited Liability Company;
  21   DIGITAL CAPITAL MARKETS, LLC, a           Judge:   Hon. Douglas F. McCormick
       Maryland Limited Liability Company;
  22   TAYLOR WOODS, an individual;
       HOWARD WU, an individual; C. BRIAN
  23   EGNATZ, an individual; and DOES 1
       through 10, inclusive
  24
                        Defendants
  25
  26
  27
  28

                                              -1-
                      PLAINTIFFS’ NOTICE APPLICTION FOR WRIT OF ATTACHMENT
Case 8:20-cv-01973-JLS-DFM Document 48 Filed 04/16/21 Page 2 of 6 Page ID #:1466



   1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2         PLEASE TAKE NOTICE THAT on May 14, 2021 at 10:00 a.m. or as soon
   3   thereafter as the matter may be heard in Department 6B of the above-entitled court located
   4   at 411 W. Fourth Street, Santa Ana, California 92701, Plaintiffs Clifford A. Rosen (“Dr.
   5   Rosen”), and Ronald A. Christensen (“Dr. Christensen”, and, together with Dr. Rosen,
   6   “Plaintiffs”), will and hereby do apply under Federal Rules of Civil Procedure 64 and
   7   California Code of Civil Procedure Sections 483.010 et seq., 484.010 et seq., 484.020 et
   8   seq., and 487.010 et seq. for a right to attach order (“RTAO”) and order for issuance of a
   9   Writ of Attachment (“Application”) against the individual and joint property of
  10   defendants, (i) Urban Commons, LLC (“Urban Commons”), a Delaware limited liability
  11   company; (ii) Urban Commons 6th Ave Seattle, LLC (“UC Seattle’), a Delaware limited
  12   liability company; (iii) Urban Commons Battery Park, LLC (“UC Battery Park”), a
  13   Delaware limited liability company; (iv) Taylor Woods (“Woods”), a natural person who
  14   resides in California; and (v) Howard Wu (“Wu” and, together with Urban Commons, UC
  15   Seattle, UC Battery Park, and Woods, “Defendants”), a natural person who resides in
  16   California, in the amount of $750,000.
  17         In addition to the relief sought above, Plaintiffs also respectfully request the Court
  18   issue an order permitting expedited discovery pursuant to Federal Rules of Civil
  19   Procedure 30(b)(1), 33(b)(2), and 34(b)(2)(A). More specifically, Plaintiffs seek an order:
  20   (i) shortening the time Defendants have to respond to the special interrogatories attached
  21   as Exhibits V-Z to the Appendix of Exhibits, and (ii) that Defendants appear for
  22   deposition within 5 days of issuance of the Court’s order, provide testimony on topics and
  23   produce documents in response to document requests narrowly tailored and pertaining to
  24   their assets as set forth in the notices of deposition attached as Exhibits Q-U to the
  25   Appendix of Exhibits.
  26         Plaintiffs are applying to the Court for a writ of attachment after having been
  27   victimized by Defendants for $750,000. As part of a predatory scheme, Defendants
  28   aggressively pursued Plaintiffs and fraudulently induced Plaintiffs into investing their

                                                  -2-
                     PLAINTIFFS’ NOTICE OF APPLICATION FOR WRIT OF ATTACHMENT
Case 8:20-cv-01973-JLS-DFM Document 48 Filed 04/16/21 Page 3 of 6 Page ID #:1467



   1   hard earned money into “can’t miss” opportunities by purchasing a membership interest
   2   Urban Commons 6th Ave Seattle, LLC (“UC Seattle”) and Urban Commons Battery Park,
   3   LLC (“UC Battery Park”), two separate single purpose limited liability companies formed
   4   by Defendants through which Defendants were to purportedly purchase two separate hotel
   5   properties, the Hilton Seattle to be purchased by and through UC Seattle and the Wagner
   6   Hotel (formerly known as the Ritz-Carlton Battery Park), to be purchased by and through
   7   UC Battery Park.
   8          Based on a myriad of lies, material misrepresentations and omissions, Plaintiffs
   9   each invested $250,000 in UC Seattle and Dr. Christensen invested an additional
  10   $250,000 in UC Battery Park. Unfortunately for Plaintiffs, Defendants’ promises were
  11   empty and false and regrettably in the end, Plaintiffs found themselves cheated out of
  12   $750,000 by Defendants. Now, having been fleeced out of $750,000, Plaintiffs, apply for
  13   an order for a writ of attachment against defendants Urban Commons, UC Seattle, UC
  14   Battery Park, Woods, and Wu to protect themselves from being further damaged by
  15   Defendants.
  16          Relief Requested. Plaintiffs respectfully request that the Court issue a RTAO and
  17   Order for Issuance of Writ of Attachment pursuant to Sections 484.020 and 484.090
  18   against the allowable categories of property, as defined by Section 487.010, of
  19   Defendants, owned or held, in whole or in part, including all real and personal property
  20   identified in the accompanying form (CV-4D) and attachments to same, in the amount of
  21   $750,000.
  22          Grounds for Application. This Application is made on the grounds that Plaintiffs
  23   have met the statutory requirements for a RTAO and Writ of Attachment. Pursuant to
  24   Sections 484.020 and 484.090 of the California Code of Civil Procedure, a court will issue
  25   a right to attach order if it finds that: (1) the claim is one based on which an attachment
  26   may be issued; (2) the plaintiff has established the probable validity of the claim on which
  27   the attachment is based; (3) the attachment is not sought for a purpose other than the
  28   recovery on the claim which the attachment is based; and (4) the amount to be secured by

                                                  -3-
                      PLAINTIFFS’ NOTICE OF APPLICATION FOR WRIT OF ATTACHMENT
Case 8:20-cv-01973-JLS-DFM Document 48 Filed 04/16/21 Page 4 of 6 Page ID #:1468



   1   attachment is greater than zero. (Cal. Code Civ. Proc. §§ 484.020, 484.090.) Further,
   2   under Section 484.020, subsection (e), a description of the property to be attached under
   3   the writ of attachment and a statement that the plaintiff is informed and believes that such
   4   property is subject to attachment must also be provided. (Cal. Code Civ. Proc. §
   5   484.020(e).)
   6          Plaintiffs have satisfied all four requirements set forth in Section 484.020 and
   7   484.090.
   8          First, Plaintiffs’ rescission claim is a claim upon which a writ of attachment may
   9   issue. (Cal. Code Civ. Proc. § 484.090(a)(1); Trachsel v. Buchholz, No. C-08-2248 RMW,
  10   2009 WL 839117, at *3 (N.D. Cal. Mar. 30, 2009.).)
  11          Second, Plaintiffs have established the probable validity of their claim, in that
  12   Plaintiffs have established a prima facie case for its rescission claim. To establish the
  13   “probable validity” of a claim, the applicant must show “it is more likely than not” it will
  14   obtain a judgment against the defendant on its claim. (Cal. Code Civ. Proc. §481.190.) In
  15   other words, the plaintiff must, at a minimum, establish a prima facie case. (5LP-OEM,
  16   LLC v. Z & E Creative Ent., Inc., No. EDCV141729VAPSPX, 2015 WL 10912341, at *5
  17   (C.D. Cal. Jan. 5, 2015).) Specifically, Plaintiffs have established that Defendants
  18   unlawfully offered and sold to Plaintiffs unregistered, unqualified, and non-exempt
  19   securities in the State of California. (Cal. Corp. Code § 25110.) In particular, not only
  20   were the securities offered and sold to Plaintiffs unregistered in violation of Sections 5(a)
  21   and 5(c) of the Securities Act, but the UC Seattle and UC Battery Park securities were
  22   unqualified because Defendants failed to: (i) obtain a permit from the Business Oversight
  23   Commissioner, authorizing Defendants to sell and issue a specified amount of securities in
  24   UC Seattle and UC Battery Park within a specified period of time, or (ii) give notice of
  25   information already furnished to the SEC under federal securities law. (Cal. Corp. Code
  26   §§ 25112, 25113; 15 U.S.C. §§ 77e(a), 77e(c).) Nor were the securities registered with the
  27   Securities Exchange Commission (“SEC”). Additionally, Defendants’ selling of UC
  28   Seattle and UC Battery Park securities was not exempt from the provisions of Section

                                                   -4-
                      PLAINTIFFS’ NOTICE OF APPLICATION FOR WRIT OF ATTACHMENT
Case 8:20-cv-01973-JLS-DFM Document 48 Filed 04/16/21 Page 5 of 6 Page ID #:1469



   1   25110. (Cal. Corp. Code § 25102.) Therefore, because neither UC Seattle nor UC Battery
   2   Park were qualified securities nor were they exempt, the sale of same to Plaintiffs was
   3   unlawful. (People v. Coster, 151 Cal. App. 3d 1188, 1193–94 (Ct. App. 1984); Trachsel v.
   4   Buchholz, No. C-08-02248 RMW, 2009 WL 839117, at *5 (N.D. Cal. Mar. 30, 2009).)
   5   Thus, under Section 25503 of the Corporations Code, Plaintiffs may “sue to recover the
   6   consideration they paid for the securities with interest at the legal rate.” (Cal. Corp. Code
   7   § 25503.)
   8          Third, the writ is not being sought for a purpose other than the recovery of
   9   Plaintiffs’ investment in UC Seattle and UC Battery Park. (Cal. Code Civ. Proc. §§
  10   484.090(a)(3).)
  11          Fourth, the amount to be secured by the attachment is Plaintiffs’ $750,000 total
  12   investment, a sum which is greater than zero. (Cal. Code Civ. Proc. § 484.090(a)(4).)
  13          Fifth, the property Plaintiffs seek to attach is subject to attachment. With regards to
  14   Urban Commons, UC Seattle, and UC Battery Park, because they are corporate entities,
  15   all corporate property which is subject to attachment pursuant to subdivision (a) of the
  16   Code of Civil Procedure Section 487.010 is attachable. (Cal. Code Civ. Proc. §
  17   484.020(e).) With regards to Woods and Wu, Plaintiffs seek to attach all property that is
  18   subject to attachment under Section 487.010(c) as outlined in greater detail in forms CV-
  19   4A. (See Cal. Code Civ. Proc. § 487.010(c).)
  20          This Application will be and is based upon this Notice of Application, the
  21   Memorandum of Points and Authorities in support thereof, the Declarations of Ronald A.
  22   Christensen, Clifford A. Rosen, and Norma V. Garcia, the Appendix of Exhibits, form
  23   CV-4D, and attachments thereto, and all pleadings and papers on file in this action, and
  24   any further evidence or argument as may be permitted at the hearing on the Application.
  25   //
  26   //
  27   //
  28   //

                                                   -5-
                      PLAINTIFFS’ NOTICE OF APPLICATION FOR WRIT OF ATTACHMENT
Case 8:20-cv-01973-JLS-DFM Document 48 Filed 04/16/21 Page 6 of 6 Page ID #:1470



   1   DATED: April 16, 2021
   2
                                   GARCIA RAINEY BLANK & BOWERBANK LLP
   3

   4

   5                               By
                                                       NORMA V. GARCIA
   6                                                   JEFFREY M. BLANK
   7                                                     HUGO A. LOPEZ
                                                       Attorneys for Plaintiffs
   8                                    Clifford A. Rosen, MD and Ronald Christensen, MD
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28

                                             -6-
                   PLAINTIFFS’ NOTICE OF APPLICATION FOR WRIT OF ATTACHMENT
